DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical source, dispersive element” in claim 1; “optical circulator” in claim 4; “optical isolator” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 14-15 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by HOSSEINI et al. (US 20180306925 A1) (hereinafter HOSSEINI) [cited in the IDs filed by the applicant].
As to claims 1 and 14, HOSSEINI discloses a light detection and ranging apparatus/method, comprising:
an optical source to emit a first optical beam having a first frequency and a second optical beam having a second frequency", (par. [0050] and fig. 8); and
a dispersive element to deflect the first optical beam having the first frequency
at a first angle and the second optical beam having the second frequency at a
second angle (fig. 5B and fig.6)[par.  0045, 0056].
As to claims 2 and 15, HOSSEINI discloses the LIDAR apparatus wherein the dispersive element deflects the first optical beam and the second optical beam along a first axis, the LIDAR apparatus further comprising: a scanner to deflect the first optical beam and the second optical beam along a second axis that is orthogonal to the first axis [par. 0032, 0044].
As to claim 5, HOSSEINI discloses the LIDAR apparatus further comprising:
a photodetector to receive a first combined signal comprising a first target signal and first local oscillator signal associated with the first optical beam and a second
 combined signal comprising a second target signal and second local oscillator signal
associated with the second optical beam [par. 0049, 0056].
As to claim 6, HOSSEINI discloses the LIDAR apparatus wherein the optical source and the photodetector are positioned on a photonic chip [see fig. 8] [par. 0049, 0061].
As to claim 20, HOSSEINI discloses The method further comprising:
generating, by a plurality of optical sources of the LIDAR system, a plurality of
 optical beams, each of the plurality of optical beams having a different corresponding
frequency [par. 0056, 0061].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI et al. in view of Magarill et al. (US 20100277796 A1) (herein after Magarill).
As to claim 3, Hosseini discloses all the features of the claimed invention except the limitation such as: “The LIDAR apparatus further comprising: a polarization beam splitter (PBS) to pass a first polarization state of light through the PBS in a first direction and reflect a second polarization state of light in a second direction different than the first direction”.
However, Magarill from the same field of endeavor discloses a polarization beam splitter (PBS) to pass a first polarization state of light through the PBS in a first direction and reflect a second polarization state of light in a second direction different than the first direction [@ fig. 1, par. 0024, 0026].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hosseini such that the polarization beam splitter (PBS) to pass the first polarization state of light through the PBS in the first direction and reflect the second polarization state of light in the second direction different than the first direction as taught by Magarill, for the advantages such as: increased efficiency to provide a light output with an adequate level of brightness without excessive power consumption by light sources.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI et al. in view of LUO et al. (US 20140355933 A1) (herein after LUO).
As to claim 4, Hosseini discloses all the features of the claimed invention except the limitation such as: “The LIDAR apparatus further comprising: an optical circulator to direct the first optical beam and the second optical beam from the optical source in a first direction and direct a first target signal associated with the first optical beam and a second target signal associated with the second optical beam in a second direction”.
However, LUO from the same field of endeavor discloses an optical circulator to direct the first optical beam and the second optical beam from the optical source in a first direction and direct a first target signal associated with the first optical beam and a second target signal associated with the second optical beam in a second direction par. 0018, 0029].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hosseini such that the optical circulator to direct the first optical beam and the second optical beam from the optical source in the first direction and direct the first target signal associated with the first optical beam and the second target signal associated with the second optical beam in the second direction, as taught by LUO, for the advantages such as: to provide high bandwidth transmission paths between nodes in high bandwidth local area networks to connect server racks in large data centers or to connect processors in high performance computers.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI et al. in view of Cai et al. (US 20110063728 A1) (herein after Cai).
As to claims 7-8, Hosseini discloses all the features of the claimed invention except the limitation such as: “The LIDAR apparatus further comprising a polarization wave plate to transform a polarization state of the first optical beam and the second optical beam.

The LIDAR apparatus wherein the polarization wave plate comprises one of a quarter-wave plate or a half-wave plate”.
However, Cai from the same field of endeavor discloses a polarization wave plate to transform a polarization state of the first optical beam and the second optical beam [par. 0013, 0015]; the polarization wave plate comprises one of a quarter-wave plate or a half-wave plate [par. 0019, 0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hosseini such that the polarization wave plate to transform the polarization state of the first optical beam and the second optical beam, the polarization wave plate comprises one of the quarter-wave plate or the half-wave plate, as taught by Cai, for the advantages such as: providing precision optical performance.

Claims 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over HOSSEINI et al. in view of SEBASTIAN et al. (US 20140269790 A1) (herein after SEBASTIAN).
As to claims 11-13 and 19, Hosseini discloses all the features of the claimed invention except the limitation such as: “The LIDAR apparatus further comprising: an optical isolator comprising a tap to provide a portion of the first optical beam as a first reference signal and a portion of the second optical beam as a second reference signal to a reference arm circuit.
The LIDAR apparatus wherein the reference arm circuit comprises: an interferometer to receive the first reference signal and the second reference signal; and a photodetector to receive the first reference signal and the second reference signal from the interferometer.
The LIDAR apparatus wherein the reference arm circuit further comprises: a coupler to split a portion of the first reference signal to generate a first local oscillator signal and a portion of the second reference signal to generate a second local oscillator signal”.
However, SEBASTIAN from the same field of endeavor discloses an optical isolator comprising a tap to provide a portion of the first optical beam as a first reference signal and a portion of the second optical beam as a second reference signal to a reference arm circuit [par. 0027]; the reference arm circuit comprises: an interferometer to receive the first reference signal and the second reference signal; and a photodetector to receive the first reference signal and the second reference signal from the interferometer [par. 0029]; the reference arm circuit further comprises: a coupler to split a portion of the first reference signal to generate a first local oscillator signal and a portion of the second reference signal to generate a second local oscillator signal [par. 0031, 0035].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of Hosseini such that the optical isolator comprising the tap to provide the portion of the first optical beam as the first reference signal and the portion of the second optical beam as the second reference signal to the reference arm circuit,
the interferometer to receive the first reference signal and the second reference signal; and the photodetector to receive the first reference signal and the second reference signal from the interferometer, the coupler to split the portion of the first reference signal to generate the first local oscillator signal and the portion of the second reference signal to generate the second local oscillator signal, as taught by SEBASTIAN, for the advantages such as: to ensure proper temporal alignment between reference and target arm signals so to enable to improve the performance of the lidar system.








Allowable Subject Matter
Claims 9-10, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 9, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the polarization wave plate further comprises a reflector or a coating to return a portion of the first optical beam as a first local oscillator signal and a portion of the second optical beam as a second local oscillator signal” along with all other limitations of the claim. 
As to claims 10 and 18, the prior arts alone or in combination fails to disclose the claimed limitations such as “wherein the first optical beam having the first frequency comprises a first linear chirp that is tuned around the first frequency and the second optical beam having the second frequency comprise a second linear chirp that is tuned around the second frequency” along with all other limitations of the claim. 


As to claim 16, the prior arts alone or in combination fails to disclose the claimed limitations such as “receiving a first target signal associated with the first optical beam and a second target signal associated with the second optical beam; combining, by a second coupler, the first target signal with the first local oscillator signal to generate a first combined signal, and the second target signal with the second local oscillator signal to generate a second combined signal; and providing the first combined signal and the second combined signal to a photodetector” along with all other limitations of the claim. 
As to claim 17, the prior arts alone or in combination fails to disclose the claimed limitations such as “eceiving a first target signal associated with the first optical beam and a second target signal associated with the second optical beam; combining, by a coupler, the first target signal with the first local oscillator signal to generate a first combined signal and the second target signal with the second local oscillator signal to generate a second combined signal; and providing the first combined signal and the second combined signal to a photodetector” along with all other limitations of the claim. 

Conclusion
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886